Citation Nr: 1700738	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  12-10 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for left knee replacement.

2.  Entitlement to service connection for right knee replacement, to include as secondary to left knee replacement.

3.  Entitlement to service connection for degenerative disc disease of the lumbar spine, to include as secondary to left knee replacement.

4.  Entitlement to a total disability rating due to individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to September 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of July 2008, May 2009, and July 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The July 2008 rating decision denied original claims of entitlement to service connection for right knee and lumbar spine disabilities, and the May 2009 rating decision denied a rating in excess of 60 percent for the Veteran's left knee disability.  These issues were then readjudicated as new claims in the July 2010 rating decision.  However, within a year of the July 2008 and May 2009 rating decisions, new evidence relevant to the claims was received.  Consequently, those decisions did not become final, and the Board determines that the original service connection claims for right knee and back disabilities decided in the July 2008, as well as the left knee increased rating claim decided in May 2009 are on appeal.  See 38 C.F.R. § 3.156(b); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011); Jennings v. Mansfield, 509 F.3d 1362 (2007)(a claim becomes final and subject to a motion to reopen only after the period for appeal has run, and any interim submissions before finality must be considered by the VA as part of the original claim).

The Veteran originally requested a Board hearing in correspondence dated March
2015 and again in his May 2016 Substantive Appeal.  However, in correspondence 
from the Veteran's wife received in October 2016, she indicated that the Veteran
was too ill to travel and would not be able to attend a hearing.  The Veteran has not
requested an additional hearing.  As such, the Board considers the Veteran's  
hearing request withdrawn.  38 C.F.R. § 20.704 (2016).
The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

With respect to the Veteran's increased rating claim the United States Court of Appeals for Veterans Claims (Court) holding in Correia v. McDonald, 28 Vet. App. 158 (2016) renders the VA examinations to date incomplete.  The Court in Correia held that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, range of motion measurements of the opposite undamaged joint.  The knee examination reports of record do not meet these requirements.  In light of these facts, an additional VA examination of the Veteran's left knee disability must be scheduled.

Further, the Veteran has not been afforded VA examinations to assess whether his right knee and lumbar spine disabilities have been caused or aggravated beyond their natural progression by his service-connected left knee disability, to include changes in body mechanics as a result of the left knee disability.  A February 2010 VA examination evaluated the nature of the right knee disabilities, but no opinion as to etiology was offered.  Therefore, the examination is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Finally, the outcome of the Veteran's claim of entitlement to TDIU is dependent, at least in part, on the outcome of the increased rating and service connection claims.  Therefore, the Board also remands this issue as inextricably intertwined with the other claims on appeal.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

2.  Then, the Veteran should be afforded an examination by a physician with sufficient expertise to assess the current nature and severity of his service-connected left knee disability. 

All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

The examiner must provide accurate and fully descriptive assessments of all symptoms and must comment upon the frequency and severity of the Veteran's symptoms in accordance with VA rating criteria. 

Both passive and active range of motion testing should be performed, in weight-bearing and nonweight-bearing.  In addition, the range of motion of the opposing joint should be documented if possible.  See Correia v. McDonald, 28 Vet. App. 158 (2016).

The examiner must consider all relevant evidence of record in rendering any opinion, and the supporting rationale for all opinions expressed must be provided. If the examiner is unable to provide any required opinion, he or she should explain why the required opinion cannot be provided.

3.  Then, the Veteran should be afforded an examination by a physician with sufficient expertise to determine the severity of his right knee and lumbar spine disabilities. 

All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.
Based on the review of the record and examination of the Veteran, the examiner should state a medical opinion with respect to the Veteran's right knee disability as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that the disorder was caused or aggravated beyond normal progression by the Veteran's left knee disability, to include any changes in body mechanics that are due to the left knee disability? 

The examiner should also state a medical opinion with respect to the Veteran's lumbar spine disability as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that the disorder was caused or aggravated beyond normal progression by the Veteran's left knee disability, to include any changes in body mechanics that are due to the left knee disability? 

For purposes of the opinions, the examiner should assume that the Veteran is a reliable historian.  The examiner must not ignore the Veteran's competent reports of symptoms he has experienced. 

The rationale for any opinion expressed must also be provided. If the examiner is unable to provide the required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.
5.  Then, the RO or the AMC should readjudicate the issues remaining on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).












This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

